Citation Nr: 1328562	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  09-46 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating for left knee 
reconstruction and medial meniscectomy, status post 
replacement, in excess of 30 percent prior to May 6, 2013, 
and in excess of 60 percent from May 6, 2013.

2.  Entitlement to a disability rating in excess of 20 
percent for left biceps injury with thoracic outlet 
syndrome.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 
1972 and from June 1974 to January 1978.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

When this case was previously before the Board in March 
2013, the issues on appeal were remanded to the RO for 
additional development.  

A May 2013 rating decision assigned a 60 percent evaluation 
for the Veteran's left knee disability, effective May 6, 
2013.  The rating decision also granted service connection 
for neuralgia, ulnar nerve, left upper extremity (minor), 
evaluated as 10 percent disabling, effective May 6, 2013.  
The Veteran has not submitted a notice of disagreement with 
the effective date or evaluation of the neuralgia.  A May 
2013 supplemental statement of the case continued the 20 
percent evaluation for the left biceps disability.  

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, 
evidence of record shows that, prior to May 6, 2013, the 
Veteran's left knee reconstruction and medial meniscectomy, 
status post replacement, resulted in severe painful motion.

2.  The Veteran's 60 percent evaluation for left knee 
reconstruction and medial meniscectomy, status post 
replacement, is the maximum evaluation provided for 
prosthetic replacement of the knee joint more than one year 
after implantation.

3.  The competent medical, and competent and credible lay, 
evidence of record does not show that the Veteran's left 
biceps injury with thoracic outlet syndrome results in 
limitation of motion of the left arm to 25 degrees from the 
side, unfavorable anklyosis of the left scapulohumeral 
articulation with abduction limited to 25 degrees from the 
side, or fibrous union of the left humerus. 


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for left knee 
reconstruction and medial meniscectomy, status post 
replacement, prior to May 6, 2013, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257-5055 (2012).

2.  The criteria for an evaluation in excess of 60 percent 
for left knee reconstruction and medial meniscectomy, status 
post replacement, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257-5055 (2012).

3.  The criteria for an evaluation in excess of 20 percent 
for left biceps injury with thoracic outlet syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8519 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In an increased rating claim, VA must notify 
the Veteran to submit evidence showing (1) a worsening or 
increase in severity of the disability and (2) the effect 
that worsening has on the claimant's employment.  Vazquez-
Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was 
provided in August 2007 letters.  Accordingly, the duty to 
notify has been fulfilled. 

With regard to the duty to assist, the record contains the 
Veteran's service treatment records, VA medical records, 
records from the Social Security Administration (SSA), and 
the transcript of a November 2012 hearing before the 
undersigned Veterans Law Judge.  The Board has carefully 
reviewed the record and concludes that there has been no 
identification of further available evidence not already of 
record.  The development requested by the prior remand has 
been conducted.  Stegall v. West, 11 Vet. App. 268, 271 
(1998). 

VA examinations were conducted in August 2007, August 2010 
and May 2013.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations conducted in this case are more than adequate.  
Although the 2007 and 2010 VA examination reports state that 
the examiner did not review the Veteran's claims file, the 
evaluations were to assess the current levels of the 
disability.  Each of the three examination reports 
considered the Veteran's medical history, including his lay 
reports of his symptomatologies; described the Veteran's 
disabilities in sufficient detail; and fully described the 
functional effects caused by the Veteran's disabilities.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Thus, there is adequate medical evidence of record to make a 
determination in this case, and additional development by 
way of another examination would be redundant and 
unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist 
the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claims, the Board has reviewed 
all of the evidence in the claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in 
an existing disability rating based upon established 
entitlement to compensation is at issue, the present level 
of disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).


When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if 
the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

Left Knee Disability

The Veteran's left knee disability is evaluated under 
Diagnostic Code 5257-5055.  

Under Diagnostic Code 5257, for recurrent subluxation or 
lateral instability, a 30 percent evaluation is the maximum 
evaluation.  Under Diagnostic Code 5055, for prosthetic 
replacement of the knee joint, a 100 percent evaluation is 
warranted for one year following the implantation of the 
prosthesis.  A 60 percent evaluation is warranted for 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  A 60 percent rating is 
the maximum rating available following the one-year period 
after prosthetic replacement of the knee joint.  When there 
are intermediate degrees of residual weakness, pain, or 
limitation of motion, these intermediate residuals are to be 
rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 
5256 (ankylosis of the knee), 5261 (limitation of extension 
of the leg), or 5262 (impairment of the tibia and fibula).  
These diagnostic codes do not provide an evaluation in 
excess of 60 percent.

Normal range of motion for the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.  

Based on a thorough review of the record, the Board finds 
that the evidence supports a 60 percent evaluation for the 
Veteran's left knee disability before May 6, 2013, under 
Diagnostic Code 5055.  The preponderance of the evidence is 
against an evaluation in excess of 60 percent for any part 
of the appeal period.  

The August 2007 VA examination relates that the Veteran 
underwent a total knee replacement in 2003.  The Veteran's 
legs were asymmetrical, with evidence of mild atrophy on the 
left of 5/8 inch.  Range of motion was from zero to 80 
degrees, with pain at 80 degrees both active and passive.  
Range of motion during passive, active and three repetitive 
motions was the same.  There was no additional functional 
impairment due to pain, weakness, fatigability, 
incoordination or flare-ups.  The Veteran stated that he 
could walk only about 2 blocks before pain set in.  He took 
Percocet about 10 times a month.  His main difficulty was 
pain.  

The report of a February 2010 Informal Conference relates 
that the Veteran stated that he was unable to walk more than 
11/2 blocks.  

The August 2010 VA examination found that the Veteran had 
active range of motion from zero to 80 degrees, with pain at 
80 degrees.  Range of motion during passive, active and 
three repetitive motions was the same.  There was no loss of 
joint function with use due to pain, weakness, fatigability, 
incoordination or flare-ups.  

During the November 2012 hearing, the Veteran described his 
left knee pain and limitation, and testified that he took 
medication for his left shoulder and knee disabilities.  He 
described left knee pain with every step he took.  

The Board finds that the foregoing evidence shows that the 
Veteran has had severe painful motion in the left knee after 
the 2003 total knee replacement, warranting a 60 percent 
evaluation under Diagnostic Code 5055.  The Board finds it 
significant that the May 2013 VA examination, on which the 
RO based its award of a 60 percent evaluation, shows the 
same range of flexion as those above (i.e., left knee 
flexion to 80 degrees, with painful motion beginning at 80). 

The Board has considered an evaluation in excess of 60 
percent for any part of the appeal period.  However, the 60 
percent evaluation is the maximum schedular evaluation for 
prosthetic replacement of the knee joint more than one year 
after implantation.  Diagnostic Code 5055.

In this regard, the Board is aware of the Veteran's credible 
complaints of pain, made during VA examinations and the 
November 2012 hearing.  As a general matter, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may 
serve to support a claim by supporting the occurrence of 
lay-observable events or the presence of symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 
2009).

However, since the Veteran is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether an increased in the disability evaluation 
is warranted under 38 C.F.R. §§ 4.40, 4.45, and DeLuca.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In addition, the "amputation rule" provides that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at that elective level, 
were amputation to be performed.  38 C.F.R. § 4.68. 

A 60 percent rating is provided for an amputation of the 
thigh, above the knee, at the middle or lower third.  38 
C.F.R. § 4.71, Diagnostic Codes 5162, 5163 5164.  Because 
the Veteran's disability is in the knee, or below the middle 
third of the thigh, the amputation rule precludes a 
schedular evaluation in excess of 60 percent. 

The Board also finds that the record contains no indication 
that the rating criteria are inadequate to rate the 
Veteran's disability for any part of the appeal period.  The 
discussion above reflects that the symptoms of the Veteran's 
left knee disability are contemplated by the applicable 
rating criteria.  The competent medical evidence of record 
shows that the Veteran's left knee disability results in 
painful motion.  Diagnostic Code 5055 provides ratings based 
on painful motion or weakness.  The effects of pain and 
functional impairment have been taken into account and are 
considered in applying the relevant criteria in the rating 
schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. 202.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule, the assigned evaluation 
is adequate, and no referral for an extraschedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In sum, the medical evidence demonstrates that the Veteran 
is entitled to a 60 percent evaluation for left knee 
reconstruction and medial meniscectomy, status post 
replacement, prior to May 6, 2013.  He is not entitled to an 
evaluation in excess of 60 percent for any part of the 
appeal period.  As the preponderance of the evidence is 
against an evaluation in excess of 60 percent, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Left Biceps Disability

The Veteran's left biceps disability is evaluated under 
Diagnostic Code 8519, for paralysis of the long thoracic 
nerve.  Under this diagnostic code, a 20 percent evaluation 
is the maximum evaluation for the minor shoulder.  

In addition, under Diagnostic Code 5201, a 30 percent 
evaluation is warranted for limitation of motion of the 
minor arm to 25 degrees from the side.  Under Diagnostic 
Code 5200, a 30 percent evaluation is warranted for 
unfavorable anklyosis of the minor scapulohumeral 
articulation, abduction limited to 25 degrees from the side.  
Under Diagnostic Code 5202, a 40 percent evaluation is 
warranted for fibrous union of the minor humerus.  

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 
degrees, external rotation to 90 degrees and internal 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the Veteran's left 
biceps disability.  

VA treatment records reflect treatment for the left shoulder 
disability and complaints of left shoulder pain during the 
appeal period.  These records, and SSA records, are negative 
for any evidence showing entitlement to an increased 
evaluation under the above criteria.

The report of the August 2007 VA examination provides that 
the Veteran had normal range of motion of the left shoulder, 
with both internal and external rotation, forward flexion 
and abduction without painful limitation.  

The report of the August 2010 VA examination provides that 
Veteran complained of continuous pain in the left upper 
extremity.  He had been treated at VA with multiple 
injections and medications.  He had left shoulder active 
range of motion of abduction zero to 70 degrees, internal 
rotation zero to 30 degrees, and external rotation zero to 
30 degrees without painful limitation.  The Veteran had 
marked atrophy of the supraspinatus and infraspinatus over 
the scapular area.  Forward flexion was zero to 70 degrees, 
and extension and adduction were zero to 30 degrees, without 
painful limitation.  The range of motion during passive, 
active and three repetitive motions was the same.  There was 
no loss of joint function with use due to pain, weakness, 
fatigability, incoordination or flare-ups.

During the November 2012 hearing, the Veteran described his 
left shoulder pain and testified that he took medication for 
his left shoulder and left disabilities.

The report of the May 2013 VA examination provides that the 
Veteran had left shoulder flexion to 100 degrees, with pain 
beginning at 100 degrees.  Abduction was to 100 degrees, 
with pain beginning at 100 degrees.  The Veteran had no 
additional limitation in range of motion of the shoulder and 
arm following repetitive-use testing.  After repetitive use, 
the Veteran did have less movement than normal, pain on 
movement and atrophy of disuse.  The Veteran had no 
anklyosis of the left shoulder joint.  There was mild 
atrophy of the let forearm due to underuse.  

The foregoing evidence simply does not show that the 
Veteran's left biceps disability satisfies the criteria for 
an evaluation in excess of 20 percent.  The foregoing 
evidence fails to show limitation of motion of the left arm 
to 25 degrees from the side (Diagnostic Code 5201), 
unfavorable anklyosis of the left scapulohumeral 
articulation with abduction limited to 25 degrees from the 
side (Diagnostic Code 5200), or fibrous union of the left 
humerus (Diagnostic Code 5202).  

The Board is aware of the Veteran's complaints of pain, made 
during the examinations and the November 2012 hearing.  As 
noted, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone, supra.  Lay assertions may 
serve to support a claim by supporting the occurrence of 
lay-observable events or the presence of symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see 
Buchanan, supra (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  See also 
Davidson, supra.

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does 
not affect competency to testify").  In this case, the 
Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, 
however, competent to identify a specific level of 
disability of his disability according to the appropriate 
diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

Such competent evidence concerning the nature and extent of 
the Veteran's left biceps disability has been provided by 
the medical personnel who have examined him during the 
current appeal.  The medical findings (as provided in the 
medical records) directly address the criteria under which 
disabilities such as his are evaluated. 

The observable symptoms that the Veteran describes simply do 
not satisfy the criteria for an evaluation in excess of 20 
percent.  Moreover, the Board finds that the effects of pain 
reasonably shown by the record to be due to the Veteran's 
service-connected left biceps disability are contemplated in 
the currently assigned 20 percent evaluation.  The relevant 
VA examinations simply do not show that pain, due to the 
service-connected left biceps disability, caused functional 
loss comparable to limitation of motion of the left arm to 
25 degrees from the side (Diagnostic Code 5201), unfavorable 
anklyosis of the left scapulohumeral articulation with 
abduction limited to 25 degrees from the side (Diagnostic 
Code 5200), or fibrous union of the left humerus (Diagnostic 
Code 5202).  The August 2010 VA examination found that there 
was no loss of joint function with use due to pain, 
weakness, fatigability, incoordination or flare-ups.  The 
May 2013 VA examination found that the Veteran had no 
additional limitation in range of motion of the shoulder and 
arm following repetitive-use testing.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.

Additionally, the record contains no indication that the 
rating criteria are inadequate to rate the Veteran's 
disability.  The discussion above reflects that the symptoms 
of the Veteran's left biceps disability are contemplated by 
the applicable rating criteria.  The competent medical 
evidence of record shows that the Veteran's left biceps 
disability results in paralysis of the long thoracic nerve, 
limitation of left shoulder motion and pain.  Diagnostic 
Codes 8519 and 5201 provide ratings based on paralysis of 
the long thoracic nerve and limitation of shoulder motion.  
The effects of pain and functional impairment have been 
taken into account and are considered in applying the 
relevant criteria in the rating schedule.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, 
the Veteran's disability picture is contemplated by the 
rating schedule, the assigned evaluation is adequate, and no 
referral for an extraschedular consideration is required.  
See Thun, supra.

In sum, the medical evidence demonstrates that the Veteran 
is not entitled to an evaluation in excess of 20 percent for  
service connection for left biceps injury with thoracic 
outlet syndrome.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz, 
supra.


ORDER

A 60 percent evaluation for left knee reconstruction and 
medial meniscectomy, status post replacement, prior to May 
6, 2013, is granted, subject to the rules and regulations 
governing the award of monetary benefits.

An evaluation in excess of 60 percent for left knee 
reconstruction and medial meniscectomy, status post 
replacement, is denied.  

An evaluation in excess of 20 percent for service-connected 
left biceps injury with thoracic outlet syndrome is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


